Citation Nr: 1615629	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  09-28 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from October 1960 to February 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Regional Office (RO) in Louisville, Kentucky.  In November 2008, the RO denied entitlement to service connection for bilateral hearing loss and tinnitus.  In February 2013, the RO denied entitlement to service connection for PTSD.  In January 2014, the RO denied entitlement to service connection for anxiety.

The Board previously considered this appeal in October 2015, and remanded these issues in order to schedule the Veteran for a previously requested Board hearing.  In November 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  After that development was completed, the case returned to the Board for further appellate review.

The issues of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss is related to service.


2.  The Veteran began experiencing symptoms of tinnitus while in service, and has continued to experience them since separation from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria to establish service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran contends that in-service noise exposure resulted in current bilateral hearing loss and tinnitus disabilities.  Specifically, the Veteran endorses onset of hearing loss and tinnitus symptoms due to acoustic traumas he incurred from the use of firearms without the aid of hearing protection during service.  According to the Veteran's DD 214, his primary military occupational specialty was "Rifleman."  The Board finds the Veteran's statements regarding noise exposure credible to the extent that they are consistent with the nature of his service as a "Rifleman."  However, exposure to acoustic trauma alone does not mandate that service connection be granted.  Rather the noise exposure must be shown to have caused her current hearing loss or tinnitus disabilities, or to have caused chronic or continuous symptoms of either.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Organic diseases of the nervous system, including sensorineural hearing loss and tinnitus, are "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b).  

Where a veteran develops certain chronic diseases, such as an organic disease of the nervous system (including sensorineural hearing loss and tinnitus), to a degree of 10 percent or more within one year of separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA considers normal hearing to be from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Additionally, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service treatment records reflect no in-service complaints or treatment referable to hearing loss or tinnitus, and on separation examination in February 1965, the Veteran's hearing was essentially normal.  See Hensley v. Brown, 5 Vet. App. 155.

Conversely, in November 2015, the Veteran testified at a Board hearing before the undersigned.  He endorsed onset of hearing loss since service and that it has continued thereafter.  See November 2015 Board Hearing Transcript, 4-6.  He described service as a rifleman that required annual firearm qualifications without the use of hearing protection.  He also described a traumatic acoustic experience "when we made a landing in...Puerto Rico," during service that resulted in "popped" ears and an inability to hear for "two or three days."  Id. at 5.

The Board has been presented with conflicting, competent opinions regarding the etiology of hearing loss.  Following audiological testing verifying a current hearing loss disability, a review of the claims file, and consideration of the Veteran's lay history in September 2008, the VA examiner concluded that hearing loss was not related to service because the Veteran's separation audiogram indicated normal bilateral hearing.  However, the Court has held that an absence of in-service hearing loss was an insufficient reason, in and of itself, to deny service connection for hearing loss.  See Hensley v. Brown 5 Vet. App. 155, 163 (1993) (service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service).  Additionally, the VA examiner did not further provide adequate rationale for his opinion.   To have probative value, a medical examination report submitted to the Board must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The Board has considered the Veteran's statements of record that service connection is warranted for his bilateral hearing loss.  Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In particular, the Veteran's testimony has described symptoms during and since service that are supported by a later diagnosis that was made by a medical professional.

The Veteran is competent to report symptomatology relating to his bilateral hearing loss because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  Furthermore, the Veteran has alleged a continuity of symptomatology.  For example, in a July 2008 statement the Veteran described the incident in Puerto Rico and reported that he, along with several platoon members, reported to medical with concerns about their hearing and ear ringing but were sent back to duty.  He further indicated "I have lived with this condition since 1962."  Thus, competent evidence concerning the etiology and continuity of symptoms for the Veteran's auditory disability has been provided by the Veteran during the current appeal.  In this regard, the medical findings (as provided in the examination reports) directly address the current disability criteria and the Veteran's statements have met the in-service injury and nexus criteria for this disability.  

The Board has considered the foregoing competent opinion of the Veteran and finds that it supports this claim.  Even though there is some negative evidence against the claim, in sum, the evidence is balanced both for and against the claim.  There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further examination or medical opinion to aid in determining the etiology of the hearing loss.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Here, the Veteran has competently and credibly testified that he had decreased hearing during service that continued until the present day.  His hearing loss eventually was diagnosed by a medical professional and the record reflects it meets the thresholds required by VA under 38 C.F.R. § 3.385.  Accordingly, resolving doubt in the Veteran's favor, service connection is established for bilateral hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Concerning the claim for tinnitus, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Board finds no reason to doubt the Veteran's credibility.  Given this conclusion, the Board will review his statements as to the etiology of his tinnitus.  The Veteran's claim was denied based on the absence of treatment records for tinnitus during service.  However, the Veteran presented additional arguments in his November 2015 Board Hearing.  The Veteran stated he was exposed to acoustic trauma and that he has continuously experienced symptoms of tinnitus since service.  The Board finds that ringing in the ears is capable of lay observation, and as such, the Veteran is competent to testify as to that symptom.  See Charles, 16 Vet. App. at 370.  

As such, the Veteran has credibly testified he began experiencing ringing while in service and that it continued to the present day.  This testimony has been reiterated in written statements.  The Veteran has not attempted to bolster or exaggerate his symptoms of tinnitus.  As such, the criteria for service connection for tinnitus have been met.

In reaching this conclusion, the Board acknowledges that the November 2008 rating decision found that the Veteran's tinnitus was not related to military service, reasoning that there were no complaints of ringing ears in the service treatment records.  However, that decision was not based on a complete consideration of the relevant evidence and updated legal policies that consider tinnitus to be a presumptive disorder, and it is therefore insufficient to rebut the Veteran's credible statements as to continuity.  Based on the foregoing, and resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted and the claim is granted.  

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Board is granting, in full, these particular benefits sought on appeal and thus VA has no further duty to notify or assist.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




REMAND

Unfortunately, the Veteran's appeal for entitlement to service connection for an acquired psychiatric disorder must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide this claim so that he is afforded every possible consideration.

In short, VA treatment records show that the Veteran has been diagnosed with mental health conditions, including anxiety, depression and nightmare disorder, that have not been considered for VA compensation purposes.  These records also reflect complaints of symptoms of PTSD and include diagnoses of "rule out PTSD" but there is no DSM diagnosis of record.  A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As a result, the Board has taken an expansive view of the Veteran's claim pursuant to Clemons.

Significantly, in discussing the "presenting problem" a July 2013 VA treatment record noted a "history of anxiety and depression, particularly related to military service."  As there is an indication the symptoms are related to service, a VA examination is necessary.  

On remand updated VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after June 2015.

2.  After any records requested above have been obtained, schedule the Veteran for a VA examination to determine and clarify the nature and etiology of the Veteran's claimed psychiatric disorders, to include PTSD, anxiety and depression and nightmare disorder.  The claims file should be made available to the examiner for review.  The examiner should offer an opinion as to the following:

a) Please identify by diagnosis each psychiatric disability entity found.  Specifically, does the Veteran at least as likely as not (a 50 % or better probability) have a diagnosis of PTSD (under DSM-V criteria) related to a stressor event in service?  If PTSD is not diagnosed, explain why the Veteran does not meet the criteria for such diagnosis.

b)  For each psychiatric disability entity other than PTSD diagnosed (including anxiety disorder NOS, depressive disorder, and nightmare disorder), opine whether such is at least as likely as not (a 50 % or better probability) etiologically related to the Veteran's service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Following the completion of the foregoing, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claims.  The AOJ should then provide the Veteran and his representative with a supplemental statement of the case, and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


